DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a system and method comprising an electrode apparatus and a computing apparatus configured to monitor electrical activity of the patient’s heart during delivery of pacing therapy with A-V delay values less than a patient’s intrinsic A-V delay, and determine whether the pacing therapy has captured the cardiac conduction system, classified in A61N1/371.
II. Claims 20-24, drawn to an implantable medical device comprising a right atrial electrode, a tissue-piercing electrode, a therapy delivery circuit, a sensing circuit, and a controller, classified in A61N1/372.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention I is directed to a system and method comprising an electrode apparatus and a computing apparatus configured to monitor electrical activity of the patient’s heart during .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are located within different subclasses, which would require different search strategies. Furthermore, Prior Art applicable to one Invention would likely not be applicable to the other Inventions due to the distinct subject matter. Additionally, the different statutory classes of the Inventions would require different considerations under 35 USC 112 and 101. 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Matthew Goeden on 29 December 2020 a provisional election was made without traverse to prosecute the invention of Invention I, Claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-24 withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of copending Application No. 16/815120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical systems comprising an electrode apparatus and a computing apparatus configured to monitor electrical activity of a patient’s heart during VfA pacing therapy and evaluate the cardiac conduction system based on altered A-V delay values, with minor rewording/reorganizing of the claimed details. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the claims recite “wherein each of the plurality of diagnostic A-V delays are less than the patient's intrinsic A-V delay”. However, this limitation is unclear as to what exactly is intended to be defined by the limitation “each of the plurality of diagnostic A-V delays are less than the patient's intrinsic A-V delay”, since an intrinsic A-V delay may widely vary beat-to-beat over time. A-V delay is not defined within the claims as even being measured/sensed, and especially not at any particular point in time or averaged over time. Therefore it is unclear what is specifically being defined as “the patient's intrinsic A-V delay”, and from that “each of the plurality of diagnostic A-V delays are less than” this undefined time value. Therefore this limitation is indefinite.  For purposes of Examination, “the patient's intrinsic A-V delay” is interpreted to mean the patient’s currently measured A-V delay. Claims 2-10 and 12-19 are rejected for depending on Claims 1 and 11. 
Regarding Claim 10, the claim recites “determining AV block if… one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold”. However, it is unclear as to how “dyssynchrony” and “cardiac signal morphology” could be “above a threshold”, since these are not measured numerical values. Appropriate correction is required. For purposes of examination, the Examiner is interpreting this limitation to mean “determining AV block if… one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical activity are indicative of AV block”. 
Regarding Claims 8, 10, and 18, the claims recite “the present A-V delay”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US Publication No. 2008/0027488) in view of Hou et al. (US Publication No. 2014/0107723). 
Regarding Claims 1, 2, 11, and 12, Coles et al. discloses a system and associated method comprising: electrode apparatus (Paragraph 0016, 0032, 0034) comprising a plurality of electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034) to monitor electrical activity from tissue of a patient; and computing apparatus comprising processing circuitry (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) and coupled to the electrode apparatus (Paragraph 0016, 0032, 0034) and configured to: monitor electrical activity of 
Regarding Claims 3 and 13, Coles et al. discloses the system and associated method further wherein each of the plurality of diagnostic A-V delays are less than the patient's intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), wherein the longest diagnostic A-V delay of the plurality of diagnostic A-V delays is initially 20ms less than 
Regarding Claims 5, 6, 15, and 16, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to generate electrical heterogeneity information (waveform determination, Paragraph 0033, 0035, IACT determination and comparison, Paragraph 0033-0038) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 
Regarding Claims 7 and 17, Coles et al. discloses the system and associated method further wherein the plurality of electrodes comprises one or more implantable electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034).  
Regarding Claims 8 and 18, Coles et al. discloses the system and associated method further wherein delivery of pacing therapy at a plurality of diagnostic A-V delays comprises decreasing the diagnostic A-V delay over time (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), and wherein determining whether the pacing therapy has captured the cardiac conduction system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029)  based on the monitored electrical activity  (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays comprises determining that the pacing therapy has not captured the cardiac conduction Docket No. A0000881 (0134.001048US01) -67-system (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) if one or both of cardiac signal morphology and duration of the monitored electrical activity changes (IACT determination and comparison for further A-V delay and pacing optimization, Paragraph 0033-0038, 0017, 0020-0021, issuing alert/alarm if IACT differs and re-performing optimization, Paragraph 0037, waveform determination, Paragraph 0033, 0035) as the present A-V delay decreases.  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus 
Regarding Claims 9 and 19, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays.  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA .
Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Hou et al., further in view of Groenewegen et al. (US Publication No. 2002/0026220). 
Regarding Claims 4 and 14, Coles et al. and Hou et al. do not specifically disclose wherein the plurality of electrodes comprises a plurality of surface electrodes positioned in an array configured to be located proximate skin of a torso of the patient.  Groenewegen et al. teaches monitoring cardiac electrical activity (Abstract) . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Hou et al., further in view of Markowitz et al. (US Publication. No. 5,601,615). 
Regarding Claim 10, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delays.  Coles et al. and Hou et al. in combination do not specifically disclose wherein determining A-V block at the plurality of diagnostic A-V delays if one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical activity remains consistent as the present A-V delay decreases; and one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                        

                                                                                                                                                                                
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792